Citation Nr: 1825911	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  16-60 634	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for metastatic peritoneal mesothelioma (MPM).


REPRESENTATION

Appellant represented by:	Steve Johnson, Agent


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service with the U.S. Air Force from March 1972 to January 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

FINDING OF FACT

In March 2018, prior to the promulgation of a decision in the appeal, the Veteran requested in writing to withdraw his appeal.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of entitlement to service connection for metastatic peritoneal mesothelioma have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In December 2016, the Veteran filed a substantive appeal regarding the rating decision denying entitlement to service connection for metastatic peritoneal mesothelioma.  In a written statement submitted in March 2018, the Veteran requested withdrawal of his appeal.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

ORDER

The appeal is dismissed.

		
Thomas H. O'Shay 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


